Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered August 8, 1994, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor’s summation deprived him of due process and a fair trial are largely unpreserved for appellate review (see CPL 470.05 [2]; People v Dien, 77 NY2d 885, 886 [1991]; People v Brownridge, 267 AD2d 318 [1999]). In any event, the prosecutor’s statements constituted fair responses to remarks, made by the defense counsel during summation (see People v Halm, 81 NY2d 819, 821 [1993]; People v Ashwal, 39 NY2d 105 [1976]; People v Ryant, 278 AD2d 345 [2000]). Santucci, J.E, Schmidt, Townes and Rivera, JJ., concur.